DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1-4 and 8 stand rejected under Section 102.  Claims 1, 2, 8, 9, 11, 14, 16, 17, 19, 20-25, and 28-39 stand rejected under Section 103.  Claims 32, 33, 38, and 39 stand rejected under Section 112(a) for lack of enablement.  Claims 8, 9, and 24 stand rejected under Section 112(b).  The drawings and specification stand objected to.  Claims 28 and 34 stand rejected provisionally for double patenting.  Claims 40-46 stand allowed.  Claims 5-7, 10, 12, 13, 15, 18, 26, and 27 have been indicated as having allowable subject matter if placed in independent form.
Applicants amended claims 1, 5, 10, 12, 15, 18, 21, 26-28, 30, 32, 34, 36, 38, and 46, although no change to claim 46 is evident.  Applicants canceled claims 31 and 37.  Applicants also provided amendments to the specification and provided replacement drawings.
Turning first to the drawings: Applicants’ amendments to the drawings, specification and claims address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the drawings are withdrawn.
Next, specification:  Applicants’ amendments address the informalities which were in applicants’ specification, but did not make changes to the specification for errors (third sub-pixel F’’’ printed, in error, as third sub-pixel Fr) introduced by the Office when 
Section 112(a) rejections: Applicants’ amendments to claims 32 and 38 address the previously noted Section 112(a) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(a) rejections of claims 32 and 28 are withdrawn.  The Section 112(a) rejections of claims 33 and 39 were based on their dependency from claims 32 and 38, respectively, and thus are also withdrawn.
Section 112(b) rejections: Applicants’ arguments with respect to the rejections of claims 8, 9, and 24 are persuasive.  The Section 112(b) rejections of claims 8, 9, and 24 are withdrawn.
Section 102 and Section 103 rejections:  Applicants have placed allowable subject matter in independent claims 1 and 21 and have amended independent claims 28 and 34 to include features that the prior art does not anticipate or render obvious.  For these reasons, the Section 102 and Section 103 rejections are withdrawn.
Double patenting rejections: Applicants’ amendments overcome the previously noted double patenting rejections.  The double patenting rejections are withdrawn.
Updated searches yielded no new prior art that anticipates or renders obvious the claims, or that could be used with the previously identified prior art to render obvious the claims.  For these reasons, claims 1-30, 32-36, and 38-46 are allowed. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows:
Note to internal PTO staff:
Claim 46 in applicants’ December 14, 2021 has a status of “Currently Amended”.  This is in error.  There is no change to claim 46.  Please ignore.
The PG publication for this application has the following errors:
In paragraphs 239, 243, 244, 252, 253, and 254, third sub-pixel Fr should be third sub-pixel F’’’.  Please review and change. 

Reasons for Allowance
Claims 1-30, 32-36, and 38-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein: an outline connecting a portion of an edge of the second sub-pixel to a portion of an edge of the third sub-pixel is square; and/or the display device further comprises: a plurality of first sub-pixels comprising the first sub-pixel, the plurality of first sub-pixels including centers arranged in a straight line in a first direction and arranged in a serpentine shape in a second direction; a plurality of first sub-pixels comprising the first sub-pixel arranged in a first direction, wherein the second sub-pixel facing the first side of the first sub-pixel and one of another second sub-pixel or another third sub-pixel facing a second side of the first sub-pixel are symmetrical to each other about a straight line crossing centers of the plurality of first sub-pixels arranged in the first direction; a spacer between the first sub-pixel and the second sub-
With regard to claims 2-20: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 21: The claim has been found allowable because the prior art of record does not disclose “wherein: the display device further comprises a spacer between the first intermediate layer and the second intermediate layer or between the first intermediate layer and the third intermediate layer; and/or shortest distances between second intermediate layers, which face a same first intermediate layer, from among the plurality of second intermediate layers, and the same first intermediate layer, or shortest distances between third intermediate layers, which face a same first intermediate layer, from among the plurality of third intermediate layers, and the same first intermediate layer are different from each other”, in combination with the remaining limitations of the claim.
With regard to claims 22-27: The claims have been found allowable due to their dependency from claim 21 above.
With regard to claim 28: The claim has been found allowable because the prior art of record does not disclose “wherein the first one and the second one overlap each other in the direction perpendicular to the tensile direction”, in combination with the remaining limitations of the claim.

With regard to claim 34: The claim has been found allowable because the prior art of record does not disclose “wherein the first one and the second one overlap each other in the direction perpendicular to the tensile direction”, in combination with the remaining limitations of the claim.
With regard to claims 35, 36, 38, and 39: The claims have been found allowable due to their dependency from claim 34 above.
With regard to claim 40: The claim has been found allowable because the prior art of record does not disclose “[a] display device comprising: a first sub-pixel; a second sub-pixel facing the first sub-pixel; a third sub-pixel facing the first sub-pixel and spaced apart from the second sub- pixel; and a spacer between the first sub-pixel and the second sub-pixel or between the first sub-pixel and the third sub-pixel, wherein a distance from a side of the first sub-pixel facing the second sub-pixel and the third sub-pixel to the second sub-pixel is different from a distance from the side of the first sub-pixel to the third sub-pixel”, in combination with the remaining limitations of the claim.
With regard to claims 41-46: The claims have been found allowable due to their dependency from claim 40 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/           Primary Examiner, Art Unit 2897